Citation Nr: 1531333	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California 


THE ISSUE

Entitlement to service connection for oropharyngeal cancer as secondary to claimed inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2013, the Veteran testified at a Board hearing via video conference from the RO.  In September 2014, the Board remanded this case.  


FINDINGS OF FACT

Oropharyngeal cancer, squamous cell cancer of the right tonsil/base of tongue, and respiratory cancer is


CONCLUSION OF LAW

Service connection for oropharyngeal cancer, squamous cell cancer of the right tonsil/base of tongue, and respiratory cancer is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).  

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain disorders delineated under 38 C.F.R. § 3.309(e).  Respiratory cancers are among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure. 

The Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A review of the record reflects diagnoses of oropharyngeal cancer, squamous cell cancer of the tonsil/base of tongue, and respiratory cancer (see September 8, 2009 VA Agent Orange Registry Examination).  In addition, in a May 2012 letter, the Veteran's treating physician, Dr. L.Y., indicated that the Veteran's squamous cell cancer of the right tonsil (with spread to the neck) was part of the same areodigestive tract as the larynx, lung, bronchus, and trachea; that the Veteran was not a smoker; and that his cancer should be in the same grouping as the aforementioned cancers.  In  November 2012, another private physician, Dr. C.B., agreed that the Veteran's right tonsillar squamous cell carcinoma was related to inservice Agent Orange exposure.  

A VA medical opinion was also obtained in January 2015.  The examiner noted that the Veteran had a squamous cell carcinoma of the tonsil diagnosed and  treated with chemoradiation in 2004 with no evidence of recurrence since that  time.  In 2009, VA included carcinoma of the nasopharynx in those conditions  that could be related to agent orange exposure.  The examiner explained that the nasopharynx , palatine  tonsil and lingual tonsil are part of Waldeyer's ring and these locations  have a combination of lymphoid tissue and squamous lining present.  The examiner stated that lymphoid tissue is sensitive to environmental factors which could lead to development of cancer in these locations.  The examiner opined that the development of cancer in the nasopharynx, palatine and lingual tonsils is at least as likely as not related to environmental factors such as Agent Orange. 

Thus, in sum, a VA physician opined that the Veteran had a presumptive cancer as the primary cancer (respiratory cancer) and two private physicians and another VA physician opined that the Veteran had squamous cell cancer of the right tonsil (not a presumptive cancer) which was etiologically related to inservice Agent Orange exposure and should be a presumptive cancer.  Their opinions comply with Combee.  Thus, all of the medical opinions concluded that the Veteran's cancer, variously diagnosed as oropharyngeal cancer, squamous cell cancer of the right tonsil/base of tongue, and respiratory cancer, was related to inservice herbicide exposure.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Thus, it must be determined if the Veteran actually had inservice herbicide exposure since the positive medical opinion were premised on that factual basis.  Initially, the Board notes that the Veteran served in Korea between April 1, 1968, and August 31, 1971.  The Veteran maintains that he was exposed to herbicides while serving in Korea along the Demilitarized Zone (DMZ).  Although he was not stationed with one of the recognized units for such exposure, the Veteran maintains that while he was serving with the 19th Military Police Battalion, in support of the 2nd Infantry and 7th Infantry Divisions, he was exposed because they were stationed out of Camp Red Cloud on the DMZ in the Republic of South Korea.  He explained that he was a criminal investigator with the Army and also conducting criminal investigations for the Republic of Korea and the Korean National Police, involving investigations along the DMV. 

VA Adjudication Procedure Manual provides that, if a veteran served in a unit other than one listed in M21-1MR, Part VI, 2.B.6.b., a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  Thus, the Board remanded this case for that action to be completed.  The JSRRC coordinated research with the National Archives and Records Administration (NARA) which unable to locate 1968 unit records submitted by the 19th Military Police Detachment (19th MP Det.).  Therefore, the research was coordinated with the US Army Center for Military History (CMH).  They were able to verify from the 1968 US Army Station List that the 19th MP Det. was stationed at Camp Red Cloud, Uijongbu, Korea, located approximately 19 miles from the DMZ.  The 1968 Eighth US Army Chronology was also reviewed, the higher headquarters of the 19th MP Det.  It was noted that the chronology does not document the use, storage, spraying, or transporting of herbicides.  In addition, the chronology does not document any specific duties performed by members of the 19th MP Det. along the DMZ.   Thus, the JSRRC concluded that the herbicide exposure was not corroborated and the RO completed a Formal Finding to that effect.  

However, the Veteran has submitted his personal account, buddy statements, and photographs detailing that his service duties exposed him to herbicides along the DMZ fence line.  A fellow servicemember, D.B., corroborated the Veteran's contentions, indicating that they were deployed in conjunction with their investigative duties close to the DMZ.  His statements were confirmed by another servicemember, R.L.  The Veteran submitted photographs which showed him (and fellow unit members) purportedly at the DMZ and fence line with no vegetation is present.  

Therefore, in favor of the Veteran's claim is the fact that he served in Korea during the requisite time period, his unit supported infantry recognized with DMZ exposure, his duties plausibly included travel, two lay buddies attested to the Veteran's service at the DMZ, and he has furnished photographs consistent with the same.  The evidence against his claim is the JSRRC finding that his unit's chronology does not document any specific duties performed by members of the 19th MP Det. along the DMZ.  However, it is unclear if all duties were delineated.  Therefore, the Board finds that the evidence of record is in relative equipoise as to that matter and, as such, the Veteran is to be afforded the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for oropharyngeal cancer, squamous cell cancer of the right tonsil/base of tongue, and respiratory cancer is warranted.


ORDER

Service connection for oropharyngeal cancer, squamous cell cancer of the right tonsil/base of tongue, and respiratory cancer is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


